Jackson, C. J.
1. The evidence abundantly supports the finding that defendant is guilty, and therefore the verdict is not contrary to law.
2. The record does not disclose any abuse of the privileges of witnesses in compelling them to answer questions inculpating themselves against their wills, and even if there had been any instances of it in the cases of one or two of the numerous witnesses, there is abundant testimony outside of what they testified, to require the verdict. Wharton Crim. Law, §§465, 472, 473,'476.
3. Reputation of a house being kept and maintained as a lewd house is admissible evidence. Wharton’s Crim. Ev., §261; 17 Conn. R., p. 467.
4. No testimony of consequence running back more than two years was admitted, and the verdict is demanded without it. Besides, to show the character long established, of such a house, it might well be admit-*65fed, the jury in the charge of the court being told not to convict the ■defendant unless she had kept the house within the two years preceding the accusation.
J. L. Albritton; j. W. Brady, for plaintiff in error.
C. B. Hudson, Solicitor General, for the State.
5. Nothing wrong is discovered in the charge, as excepted to, when the whole is read together, and the exceptions are corrected by reference fo the general charge, upon which limitation and condition alone they .are certified as true.
Judgment affirmed.